      Case 2:19-cv-01270-JAM-DB Document 33 Filed 04/06/21 Page 1 of 2


 1    MATTHEW RODRIQUEZ
      Acting Attorney General of California
 2    MARK R. BECKINGTON
      Supervising Deputy Attorney General
 3    R. MATTHEW WISE
      Deputy Attorney General
 4    State Bar No. 238485
        1300 I Street, Suite 125
 5      P.O. Box 944255
        Sacramento, CA 94244-2550
 6      Telephone: (916) 210-6046
        Fax: (916) 324-8835
 7      E-mail: Matthew.Wise@doj.ca.gov
      Attorneys for Defendants California Occupational Safety
 8    and Health Standards Board; David Thomas; Chris Laszcz-
      Davis; Laura Stock; Barbara Burgel; David Harrison; Nola
 9    Kennedy; California Governor’s Office of Emergency
      Services; Mark Ghilarducci
10
                            IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
      WESTERN STATES PETROLEUM                        Case No. 19-cv-01270-JAM-DB
14    ASSOCIATION, a California Not-for-profit
      Corporation,                                   ORDER GRANTING THIRD
15                                                   STIPULATION TO CONTINUE
                                         Plaintiffs, BRIEFING AND HEARING SCHEDULE
16                                                   ON CROSS-MOTIONS FOR SUMMARY
                   v.                                JUDGMENT
17
     THE CALIFORNIA OCCUPATIONAL                      Judge:          Hon. John A. Mendez
18 SAFETY AND HEALTH STANDARDS                        Trial Date:     Not Set Yet
   BOARD, together with its members, DAVID            Action Filed:   July 9, 2019
19 THOMAS, CHRIS LASZCZ-DAVIS, LAURA
     STOCK, BARBARA BURGEL, DAVID
20 HARRISON, and NOLA J. KENNEDY, in their
   Official Capacities, and THE CALIFORNIA
21 GOVERNOR’S OFFICE OF EMERGENCY
     SERVICES, together with its Director, MARK
22 GHILARDUCCI, in his official capacity,
23 Defendants.
24 UNITED STEEL, PAPER AND FORESTRY,
   RUBBER, MANUFACTURING, ENERGY,
25 ALLIED INDUSTRIAL AND SERVICE
     WORKERS INTERNATIONAL UNION,
26
27 Intervenor.
28
                                                  1                          Order Re Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 33 Filed 04/06/21 Page 2 of 2


1         The Court has received, read, and considered the third stipulation to continue part of the
2    case schedule herein, submitted by and signed by counsel of record for Plaintiff Western States
3    Petroleum Association; Defendants California Occupational Safety and Health Standards Board,
4    David Thomas, Chris Laszcz-Davis, Laura Stock, Barbara Burgel, David Harrison, Nola
5    Kennedy, California Governor’s Office of Emergency Services, and Mark Ghilarducci; and
6    Intervenor United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial,
7    and Service Workers International Union, AFL-CIO, CLC.
8         For good cause shown, the Court continues the briefing and hearing schedule for the cross-
9    motions for summary judgment as follows:
10        October 22, 2021, opening briefs to be filed;
11        November 22, 2021, opposition briefs to be filed;
12        December 20, 2021, reply briefs to be filed;
13        Oral hearing to be set for January 11, 2022 at 1:30 PM.
14        It is so ORDERED.
15
16   DATED: April 5, 2021                           /s/ John A. Mendez
17                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                    2                            Order Re Case Schedule
